Crew III, J.P., Peters and Mugglin, JJ., concur.
Ordered that the judgment is modified, on the law, with costs to plaintiffs, by reversing so much thereof as dismissed the complaint and entered judgment in favor of defendant North Country Adirondack Cooperative Insurance Company for $728.80 with disbursements; it is declared that said defendant has a duty to defend *1168and indemnify plaintiffs in the underlying action and matter remitted to Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.